Exhibit 21.1 List of Subsidiaries MVR Products Pte. Limited, a company organized under the laws of Singapore Unijoh Sdn. Bhd., a company organized under the laws of Malaysia Motorcar Parts de Mexico, S.A. de C.V., a company organized under the laws of Mexico Motorcar Parts of Canada, Inc., a company organized under the laws of Canada Central Auto Parts Co., Ltd, a company organized under the laws of China Fenwick Automotive Products Limited, a company organized under the laws of Canada Introcan, Inc., a company organized under the laws of Delaware Fapco S.A. de C.V., a company organized under the laws of Mexico
